


Exhibit 10.1
    
MEMBERSHIP INTEREST PURCHASE AGREEMENT
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) dated March 8,
2012 (the “Effective Date”), is by and between NOVASTAR FINANCIAL, INC., a
Maryland corporation (“Buyer”), and STEVE HASLAM, an individual (“Seller”).
RECITALS
WHEREAS, Seller owns 1,927 membership units (the “Membership Interest”) in
StreetLinks LLC (the “Company”) pursuant to that certain Amended and Restated
Operating Agreement of the Company dated August 1, 2008, as amended (the
“Operating Agreement”);
WHEREAS, the Membership Interest represents 4.89% of the outstanding membership
interests in the Company;
WHEREAS, Seller is an employee of the Company and his employment is being
terminated by the Company without cause, giving Seller the right to put his
Membership Interest to the Company, pursuant to the terms of the employment
agreement between Seller and the Company (the “Termination Put”);
WHEREAS, under the terms of the Operating Agreement, Buyer has a right of first
refusal with respect to the Termination Put, and is hereby exercising such
right;
WHEREAS, pursuant to the terms of that certain Separation and Release Agreement
of even date herewith by and between the Company and Seller (“Separation
Agreement”), the Company and Seller have made certain agreements and have
certain rights and obligations, and Buyer's willingness to enter into this
agreement is conditioned upon the executing and delivery of the Separation
Agreement, which has been obtained; and
WHEREAS, the Buyer and Seller have reached agreement on a $125 million valuation
of the Company for purposes of this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and covenants herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged by the parties, the parties hereby agree as follows:
1.Purchase and Sale


(a)Transfer of Membership Interest. Subject to the terms and conditions of this
Agreement, Seller hereby sells, assigns, transfers, grants, bargains, conveys
and delivers to Buyer all of Seller's right, title and interest in and to the
Membership Interest, free and clear of all liens, claims, options to sell or
purchase, security interests, mortgages, pledges, restrictions or encumbrances
of any kind.


(b)Purchase Price. The purchase price for the Membership Interest shall be Six
Million One Hundred Twelve Thousand Five Hundred ($6,112,500) (the “Purchase
Price”) payable in Seller




--------------------------------------------------------------------------------




by wire transfer of immediately available funds to an account designated by
Seller, as follows:


(i)$500,000 on the execution and delivery of this Agreement;


(ii)$500,000 on June 30, 2012;


(iii)$250,000 on September 30, 2012 and at the end of every calendar quarter
thereafter through December 31, 2015;


(iv)The remaining unpaid principal balance ($1,612,500) on March 8, 2016; and


(v)Interest at the rate of four percent (4%) per annum, compounded quarterly, on
the unpaid balance existing at the time of any payment referenced in clauses
(ii)-(iv) above.


In the event that a payment is due on a date that is a Saturday, Sunday or
holiday, then payment is deemed due on the next succeeding business day.


2.
REMEDIES UPON NONPAYMENT.



(a)In the event that Buyer (directly, or through a successor or assignee) does
not make any payment owed to Seller pursuant to Section 2 hereof within three
business days after it is due, then Seller's sole remedy and relief shall be the
equitable right to return of that amount of Membership Interests attributable to
the pro-rata portion of the Purchase Price then owed but not paid. To exercise
such right, Seller shall provide written notice of nonpayment to Buyer,
asserting such exercise.


(b)For purposes of example only, if Buyer fails to make a payment of $250,000 to
Seller when due on June 30, 2013, then Seller shall have equitable right in the
return to Seller of 250,000/6,112,500, or approximately 78.8 units from (or 4%
of) the Membership Units.


(c)If the operating agreement or a similar agreement among the members of the
Company does not allow such a transfer without consent of such members, then
Buyer shall convey to Seller an equitable right of payment (including the
applicable portion of distributions) allocable to the amount of Membership
Interest at issue (the “Returned Portion”), and shall promptly pay to Seller the
amount of distributions allocable to the Returned Portion as they are received
by Buyer from the Company.


3.
Waiver of Rights TO FUTURE PAYMENTS FROM STREETLINKS



Seller hereby waives all right and interest in and to any future payment,
distribution, or liquidation from the Company, including any amounts accrued and
unpaid as of the Effective Date.
4.
Representations and Warranties of Seller

Seller represents and warrants to Buyer as follows:
(a)Seller has duly executed and delivered this Agreement and the Separation
Agreement, and they constitute the legal, valid and binding obligation of
Seller, enforceable against him in




--------------------------------------------------------------------------------




accordance with their respective terms.


(b)The Membership Interest constitutes all equity or membership interests in the
Company owned directly or indirectly by Seller. Seller is the record and
beneficial owner and holder of the Membership Interest, free and clear of all
liens and, upon the consummation of the transactions contemplated herein, Buyer
shall have good and marketable title to all of the Membership Interest free and
clear of all liens.


5.
Representations and Warranties OF Buyer



Buyer represents and warrants to Seller that the execution and delivery by Buyer
of this Agreement and the performance of its obligations hereunder have been
duly authorized by all requisite company action of Buyer. This Agreement
constitutes the legal, valid and binding obligation of Buyer, enforceable
against it in accordance with its terms.
6.
Miscellaneous



(a)Public Announcement. Any public announcement or similar publicity with
respect to this Agreement or the transactions contemplated by this Agreement
will be issued, if at all, at such time and in such manner as Buyer shall
determine.


(b)Notices. Notices and all other communications provided for in this Agreement
will be in writing and will be delivered personally or sent by certified mail,
return receipt requested, postage prepaid, or prepaid overnight courier to the
parties at the addresses set forth below (or such other addresses as will be
specified by the parties by like notice):


If to Seller:
Steve Haslam
[Redacted Personal Address]
                


If to Buyer:
NovaStar Financial, Inc.
2114 Central Street, Suite 600
Kansas City, Missouri 64108
Attention: W. Lance Anderson


With a copy (which shall not constitute notice) to:
Bryan Cave LLP
1200 Main Street, Suite 3500
Kansas City, Missouri 64105
Attention: Gregory G. Johnson


Each party, by written notice furnished to the other parties, may modify the
applicable delivery




--------------------------------------------------------------------------------




address, but any notice of change of address will be effective only upon
receipt. Such notices, demands, claims and other communications will be deemed
given in the case of delivery by a courier service, the day designated for
delivery; or in the case of certified U.S. mail, five (5) days after deposit in
the U.S. mail, but in no event will any such communications be deemed to be
given later than the date they are actually received.
(c)Further Assurances. The parties agree to: (i) furnish upon request to each
other such further information; (ii) execute and deliver to each other such
other documents; and (iii) do such other acts and things, all as the other party
may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.


(d)Entire Agreement and Modification. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes any prior agreement between or among the parties with
respect to the subject matter hereof. This Agreement shall not be modified or
amended in any manner other than by the written agreement of all of the parties
hereto.


(e)Assignments, Successors, and No Third-Party Rights. This Agreement will be
binding upon and inure to the benefit of the parties and their respective
successors and assigns, and with respect to Seller, his personal representatives
and heirs. No rights or obligations of Buyer under this Agreement may be
assigned or transferred by Buyer except that those rights or obligations may be
assigned or transferred to any affiliate of Buyer, or pursuant to a merger or
consolidation in which Buyer is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of Buyer. No rights or
obligations of Seller under this Agreement may be assigned or transferred by
Seller.


(f)Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, arbitrator or other
authority, the other provisions of this Agreement will remain in full force and
effect and such invalid or unenforceable provision shall be reformed and
enforced to the maximum extent permitted by applicable law.


(g)Section Headings. The headings in this Agreement are included for convenience
of reference only and shall not constitute a part of this Agreement for any
purpose.


(h)Governing Law; Consent to Jurisdiction. This Agreement and the legal
relations thus created between or among the parties shall be governed and
construed under and in accordance with the laws of the state of Indiana, without
regard to conflicts of laws principles. For purposes of determining any
controversy arising under this Agreement, each of the Parties hereby consents to
the jurisdiction, personal and otherwise, of the federal and state courts of the
state of Indiana and of the state of Missouri, which jurisdiction shall be
exclusive as to the federal and state courts of any state other than Indiana and
Missouri, and hereby waives any objections of any nature to venue in such
courts.


(i)Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement. Counterpart signature page to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.




--------------------------------------------------------------------------------






[Signature Page Follows]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
SELLER:
/s/ Steve Haslam    
Steve Haslam
BUYER:
NovaStar Financial, Inc.
By: /s/ W. Lance Anderson    
Name: W. Lance Anderson
Title: Chief Executive Officer






